tDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to pending amended claims in regards to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any and/or all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Rejections under 35 U.S.C. 112 have been obviated in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant independent claims 1, 8 and 17 have been amended to add the limitations: “subterranean formation penetrated” in relation to injection of an oilfield additive into a wellbore.  The instant filed disclosure fails to recite this limitation, and only discloses that any injection(s) of the oilfield additive is only into the wellbore, and not into the subterranean formation surrounding the wellbore.  See instant filed specification paragraphs 0005, 0007, 0016, 0022, 0024, 00145, 00146, 00149, 00151, 00157, 00162, 00168. 00173, which only disclose the additive is injected into the wellbore, thus the added limitation is considered new matter.  All other claims are also rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0168811 to Shaw et al. and WO 2012/001653 to Sridhar et al.   Shaw et al. disclose an apparatus and method (see entire reference) wherein a monitoring system (see Figs. 1-4, 110, 152, r, s, 150 and 200, 340) operable to monitor an oilfield additive system (131, 18, 94, and Fig. 4 depicting all additives and associated components) the oil additive system located at a wellsite surface (paras 0010 and 0028) is operable to transfer an additive-containing substance for injection into a wellbore (118), wherein the oilfield additive system includes a plurality of components/equipment (see all Figures) each associated with, and operable to generate information (via sensors located throughout the entire oilfield additive system, at the surface and below) related to the operational parameter of, a corresponding one of the plurality of components; and a monitoring device operational parameter, and wherein the monitoring system includes a plurality of sensors (320, 326 monitoring pump (318a, 324) flow rates/amounts of the additive fluids and the sensors being distributed throughout the entire system to provide information/data related to the properties of the additive substance/material (as recited in instant dependent claims 7, 16 and 20, see para 0036) and oilfield additive system, the produced wellbore fluid, processed fluid and a maintenance aspect of the plurality of components/equipment, being the health  (paras 0010, 0028, 0045 and 0046); the monitoring device in communication with each of the plurality of sensors and operable to record the information generated by the plurality of sensors to generate a database (i.e. which is a direct and/or obvious equivalent of the controller (80, 240) which stores programs, tables and models, wherein tables are an obvious variant of a database, as well as for storing sensor data (para 0033, 0039 and 0042), and furthermore, one of ordinary skill in the art before the effective filing date of the instant invention would employ various database programs (i.e. Microsoft ExcelTM or equivalent to store/manage sensor data and perform calculations, graphing/plotting, statistical analysis related to the maintenance aspect (i.e. health) of an item, thus indicative of the maintenance aspect (i.e. health) of an item being the oilfield additive system and/or one of the plurality of components/equipment being relatable to an operational parameter of an item of equipment or mechanical-related operational parameter  of the item of equipment; wherein the oilfield additive system has multiple components, each of which can be considered as first, second, multiple) oilfield additive systems, or in the alternative, it would be obvious to one having ordinary skill in the art before the effective filing date of the instant invention to employ system/method disclosed by Shaw et al. (see Fig. 3 which discloses multiple wellbores (202a, b, m) and multiple pumps and meters all controlled by a general controller (240)) to be implemented in multiple wellbores simultaneously to monitor (via the sensors) and control the oilfield additive systems and equipment/items making up the systems, each being dedicated to each associated (i.e. first and second) wellbore, each system having all of the elements and functionality recited in instant dependent claims 4 and 13) for determining a maintenance aspect (mechanical-related operational parameter or process-related operational parameter, i.e. health) of each of the multiple wellbores based on the sensor data and comparison of information generated from each wellbore, thus determining the relative health of each oilfield additives system associated with each wellbore; wherein comparing information generated by the plurality of sensors to predetermined thresholds/limits/ranges (i.e. above, below or within) and generating output based on those ranges to determine the health of oilfield additive system (paras 0006, 0045 and 0046) (as recited in instant dependent claims 2, 9, 12 and 18); wherein the plurality of components/items making up the system include a prime mover (318a, 324, 210a, b, m) and associated meters/sensors (208a, b, m, 320, 326)) and a material-transfer device (see right hand portion of Fig. 4); each of the sensors/meters associated with the prime mover and the material-transfer device providing information related to an operational parameter associated with/of the prime mover and the material-transfer device (as recited in instant claims 3, 10 and 19).  Lastly, in specific regards to instant dependent claim 9, wherein the information generated by one of the plurality of sensors includes information related to one or more of performance of the corresponding one of the plurality of components, the term “performance” is broadly defined as: “the action or process of carrying out or accomplishing an action, task or function.”  Shaw et al. disclose that the general health of the of the downhole equipment (thus the oilfield additive system and its plurality of components, para 0015) and, as such, is a relative determination of performance of the equipment/components, thus one of ordinary skill in the art before the effective filing date of the instant invention can infer/determine the relative performance of the process/system, thus meeting the limitations recited in instant dependent claim 9.  Thus, in summary, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to employ the disclosure of Shaw et al., to determine the maintenance aspect of any of the various plurality of components making up the oilfield additive system, to determine the health of the plurality of components and variations thereof, meeting almost all of the limitations recited in instant claims 1, 2, 4, 8, 9, 11, 13, 17 and 18.
While Shaw et al. disclose a system/method for determining a maintenance aspect of oilfield additive system components, in particular, the health of the system and components, and clearly injecting the additives into the wellbore, Shaw et al. do not explicitly further disclose that the injection is into the subterranean formation penetrated by the wellbore, thus via the wellbore(s) (as recited in instant claims 1, 4, 8 and 17); or that the maintenance aspect is an estimated remaining functional life of the components, as recited in instant claims 1, 2, 4, 8, 9, 11, 13, 17 and 18, and wherein information regarding the first and second material-transfer devices/components, wherein information is indicative of a first and second efficiency of the first and second device/component, respectively, being a ratio of a first and second actual/material transfer/flow rate to a first and second theoretical material transfer/flow rate, as recited in instant dependent claims 5, 6 and 14.   In specific regards to injection of the additives into a subterranean formation surrounding/penetrated by the wellbore(s) recited in instant claims 1, 4, 8 and 17, it is well known to those having ordinary skill in the art as of the effective filing date of the instant invention, that the same types of additive injection systems (pumps/prime-movers and plurality of associated components) disclosed by Shaw et al. are also employed for injection into subterranean formations via wellbores, such as fracturing fluids.  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the systems/methods of Shaw et al. to inject additives into the subterranean formation via the wellbore, especially for fracturing operations.  However, “health” of a component is clearly indicative of the functional operational condition of a component, wherein the health of the component can be determined to be “poor,” thus requiring maintenance/repair/replacement, and is clearly associated with the remaining functional life of the component, thus requiring maintenance/repair/replacement.  This is simultaneously true and indicative of an “operational efficiency” (as recited in instant dependent claims 2, 9 and 18) of the component, since a component in “poor” health is clearly not operating efficiently, and thus below a desired “operational efficiency,” which can be easily determined by one having ordinary skill in the art as of the effective filing date, as measured conditions that are below acceptable/desired conditions and compared thereto.
The above obviousness rationale and knowledge of one having ordinary skill in the art as of the effective filing date is evidenced by Sridhar et al.  Sridhar et al. disclose a system and method for monitoring oilfield equipment (see entire reference) for injecting oilfield additives into a wellbore and into a subterranean formation (i.e. fracturing fluid, see para 00029 which indicates “stimulation fracturing pump unit” which inherently infers an oilfield additive being a  fracturing fluid to be injected to the subterranean formation to perform fracturing/stimulation operations) and also which employs a monitoring device (see Figs. 6 and 16) to provide prognostics/diagnostic tools for health management of the components making up the oilfield system for predicting/determining future reliability of equipment/components, evaluate their actual life-cycle conditions, determine initiation of failure, determine level of maintenance schedules required and help validate the operating conditions of the oilfield equipment and to mitigate risks (paras 00028, 00031 and 00032) by employing prognostic/diagnostic tools (fully integrated PHM system) within the monitoring system which analyzes measured data which, in turn, extrapolates the data and compares it as a function of historical data, which can predict total remaining life before the next maintenance or failure.  The correlated data can be used to reach more accurate prediction and an increased confidence level about the utilization of a component/asset (para 00032), wherein a normal “healthy” baseline data is established regarding the components, and field data 502 is collected/measured for normal (good, healthy, etc.) operating equipment/components establishing the good operations data 506, and wherein field measurement data from a failed (bad, unhealthy, intentionally improperly operating, etc.) equipment 508 is used to validate, calibrate and/or set a baseline for the good operational data 506 (see para 00033).  The prognostic/diagnostic tools including advanced statistical techniques such as Mahalanobis-Taguchi System (MTS) and/or Multivariate Statistical Process Control (MVSCP) which are known prognostic/diagnostic tools used in many technical field diagnostic systems/applications (para 00039).  Sridhar et al. further disclose that a feature of MTS is to identify those sensors/parameters that do not contribute significantly to the detection of component/equipment abnormalities can be eliminated to reduce the total number of variables the prognostics/diagnostics related to health has to track.  Some of these sensor/parameters are signal to noise (S/N) ratio and S/N ratio gain of each sensor/parameter (para 00042).  The prognostic/diagnostic tools using a knowledge-based system to accelerate the process/equipment/component faults detection and classification, and the advanced statistic techniques to monitor the health condition of the equipment/components, and the resulting prognostic/diagnostic analysis data is provided to an operator, the data including current equipment/component health status (1612) (e.g. GOOD, FAILED, SUSPECT, etc.) and a projected expected life (1616) (e.g. hours to failure, hours to required maintenance, etc.), as well as maintenance preparation (1614) which can include need for repair/maintenance, an indicator that repair/maintenance is upcoming, an indication to deliver maintenance parts to a location, a replacement part and/or other maintenance communication known in the art (para 00055), as well as determination of the performance of the equipment/components via comparison of “nominal” performance (i.e. operational efficiency) and current operating conditions using the multivariate analysis (as recited in instant dependent claim 9).  Thus, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the prognostic/diagnostic tools disclosed by Sridhar et al., modifying and augmenting the monitoring device of Shaw et al. to employ fracturing fluids as an oilfield additive to be injected into the wellbore and into the subterranean formation and determining health and maintenance aspects, providing a monitoring device that is operable to perform diagnostics of the plurality of components of the oilfield additive system, the plurality of sensors, and a plurality of components of the monitoring device, or any other desired component/equipment related to the oilfield additive system, to provide optimum maintenance needs, which determines/estimates the remaining functional life of the oil field equipment/components, as well as status/evaluations in real time and projected expected life (para 0056 and aforementioned benefits), thus meeting all remaining limitations recited in instant claims 1-4, 7-13 and 16-20.
In specific regards to instant dependent claims 5, 6 and 14, Shaw et al. disclose in para 0036 disclose that flow rate signals (21), measured by a meter (20) in regards to a pump/prime mover are processed by the controller (80) to determine the pump/prime mover output, corresponds to the level of a signal (22a), and that this information can be used to determine the pump/prime mover component’s efficiency.  Sridhar et al., as previously shown above, clearly relates current measured operating condition information of the components/equipment, and compares it to information that are known/predetermined to correlated to proper operation of the unit/component of the equipment via multi-variate analysis and/or statistical analysis (see para 00066 and previously identified portions of the disclosure of Sridhar et al.).  Thus, clearly, to one having ordinary skill in the art as of the effective filing date, is comparing the theoretical/normal pump output to the measured output, used for estimations, and employment of a simple ratio of the two, is a common/known metric, or any other suitable/known mathematical metric representing a relationship between predetermined/theoretical/desired transfer/flow rates to measured transfer/flow rates and estimation thereof, since if the pump’s output measured is normal, it would be a 1/1 ratio, thus operating at 100% efficiency, or close thereto, and if the health of the pump determined as poor, the ratio would drop to a lower efficiency, which would indicate maintenance of the pump is required, especially if it falls below some predetermined/acceptable percentage/value, thus the effectiveness/estimation of the additive treatment material is insufficient (also see paras 0045 and 0046 of Shaw et al.), thus meeting all the limitations recited in instant dependent claims 5, 6 and 14, in regards to calculating/determining relative efficiencies of any/all components/equipment making up the oil-field additive system and method disclosed by the combination of Shaw et al. and Sridhar et al. in determining the remaining functional life of the equipment/components further based on efficiencies determined.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0168811 to Shaw et al. and WO 2012/001653 to Sridhar et al. as applied to claim 11 above, and further in view of U.S. 2010/005000017 to Almadi et al.  Shaw et al. and Sridhar et al. disclose an apparatus, system and method to monitor an oilfield additive system having all of the elements stated previously.  Shaw et al. further disclose a communication system (para 0011) between the sensors and the plurality of components associated therewith which inherently includes an input/output module/component to process the data into and out of the communication system associated with the controllers as well as a remote unit.  Sridhar et al. disclose that Although not explicitly disclosed, one of ordinary skill in the art before the effective filing date of the instant invention is well aware that all oilfield systems/operations are always monitored by a user/human/machine interface, typically via a computer and displays, so that the oilfield operations can be monitored closely, to not only ensure proper operations/functions, but to provide remedial actions in case a problem/error/defect with the system arises (i.e. failure of reported sensor signals), typically via alarms/alerts/warnings (i.e. an output signal indicating the problem/error/defect) based on the sensor and component operational data/information, if the measurements are out of range/limits (Shaw et al. paras 0006, 0045 and 0046) of ones that are expected..  However, Shaw et al. and Sridhar et al. do not explicitly disclose detecting a defect in communications between the input/output module, the controller and the human/machine interface and generating an output when the defect is detected.  Almadi et al. discloses an oilfield system (see entire disclosure) and method employing a communication system to process sensor data from a wellbore wherein communication failures/defects via I/O RS-232 seral port) are detected, and wherein output signal is created to store collected process data in a storage medium until communications are reestablished a s well as monitoring the health status of upstream communications and if a failure/defect is detected, determine an output a log of the time and date when the failure occurred (see Figs. 6 and 10, paras 0018, 0064 and claims 1, 7, 9, 16 and 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the oilfield system/method/apparatus of Shaw et al. and Sridhar et al., to further provide communications monitoring for defects/failure, as recited in instant dependent claim 17, thus log the defect/failure to an output  and thus regenerating lost data during an outage or during a capacity overload condition as well as other advantages related to data restoration and control and the monitoring the overall health of not only equipment/items of the oilfield system, but communication elements associated with the equipment/items(para 0009 and entire Summary).










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861                                                                                                                                                                                            
a